 

Exhibit 10.3

 

 



EXECUTION VERSION

 

 



REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated October 1, 2015 (this “Agreement”) is
entered into by and among Beacon Roofing Supply, Inc., a Delaware corporation
(the “Company”), the guarantors listed in Schedule 1 hereto (the “Initial
Guarantors”), and Wells Fargo Securities, LLC and Citigroup Global Markets Inc.,
as representatives (the “Representatives”) of the initial purchasers listed in
Exhibit A to the Purchase Agreement (as defined below) (the “Initial
Purchasers”).

 

The Company, the Guarantors (as defined below) and the Representatives, for
themselves and on behalf of the several Initial Purchasers, are parties to the
Purchase Agreement dated September 24, 2015 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $300,000,000
aggregate principal amount of the Company’s 6.375% Senior Notes due 2023 (the
“Securities”), which will be guaranteed on an unsecured senior basis by each of
the Guarantors. As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

“Additional Guarantor” shall mean any subsidiary of the Company that enters into
a Guarantee under the Indenture after the date of this Agreement.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors and permitted assigns.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 



1 

 

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) registering the offer and sale of Exchange Securities and all amendments
and supplements to such registration statement, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated by reference therein.

 

“Exchange Securities” shall mean senior unsecured notes issued by the Company
and guaranteed by the Guarantors under the Indenture containing terms identical
to the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders in exchange for
Securities pursuant to the Exchange Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company and used
or referred to by the Company in connection with the sale of the Securities or
the Exchange Securities.

 

“Guarantees” shall mean the guarantees of the Securities and, from and after the
time of issuance of any Exchange Securities, guarantees of the Exchange
Securities, in each case by the Guarantors under the Indenture.

 

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that guarantees the Securities, in each case to the
extent such guarantee remains in effect and has not been discharged or
terminated in accordance with the terms of the Indenture (as defined below).

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture relating to the Securities, dated as of
October 1, 2015, among the Company, the Guarantors and U.S. Bank National
Association, as trustee, as the same may be amended or supplemented from time to
time in accordance with the terms thereof.

 

“Initial Guarantors” shall have the meaning set forth in the preamble.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 



2 

 

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to the Holders by the Company
upon receipt of a Shelf Request.

 

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities upon the earliest to occur of the
following: (i) when a Registration Statement with respect to such Securities has
become effective under the Securities Act and such Securities have been
exchanged or disposed of pursuant to such Registration Statement, (ii) when such
Securities cease to be outstanding or (iii) when such Securities are sold
pursuant to Rule 144 under the Securities Act.

 

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date, (ii) the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (iii) if the Company receives a Shelf Request
pursuant to Section 2(b)(iii), the Shelf Registration Statement required to be
filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after delivery of such Shelf Request, (iv) the
Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter ceases to be effective or the Prospectus contained
therein ceases to be usable for resales of Registrable Securities, in each case
whether or not permitted by this Agreement, at any time during the Shelf
Effectiveness Period, and such failure to remain effective or usable exists for
more than 30 days (whether or not consecutive) in any 12-month period, or
(v) the Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter, on more than two occasions in any 12-month period
during the Shelf Effectiveness Period, the Shelf Registration Statement ceases
to be effective or the Prospectus contained therein ceases to be usable for
resales of Registrable Securities, in each case whether or not permitted by this
Agreement.

 



3 

 

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC or FINRA registration and filing fees,
(ii) all fees and expenses incurred in connection with compliance with state
securities or blue sky laws (including reasonable fees and disbursements of one
counsel for any Underwriters or Holders in connection with blue sky
qualification of any Exchange Securities or Registrable Securities), (iii) all
expenses of the Company or the Guarantors in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the reasonable
fees and disbursements of one counsel for the Participating Holders (which
counsel shall be selected by the Participating Holders holding a majority of the
aggregate principal amount of Registrable Securities held by such Participating
Holders and which counsel may also be counsel for the Initial Purchasers) and
(viii) the fees and disbursements of the independent registered public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by or incident to the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“Representatives” shall have the meaning set forth in the preamble.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Registrable Securities held by the Participating
Holders) on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the SEC, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 



4 

 

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Staff” shall mean the staff of the SEC.

 

“Suspension Actions” shall have the meaning set forth in Section 2(e) hereof.

 

“Suspension Period” shall have the meaning set forth in Section 2(e) hereof.

 

“Target Registration Date” shall mean the date that is 270 days from the date
hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company and
the Guarantors shall (x) use their reasonable best efforts to cause to be filed
an Exchange Offer Registration Statement covering an offer to the Holders to
exchange all the Registrable Securities for Exchange Securities and (y) use
their commercially reasonable efforts to (i) have such Registration Statement
become effective on or before the Target Registration Date and (ii) remain
effective until 180 days after the last Exchange Date for use by one or more
Participating Broker-Dealers. For the avoidance of doubt, clause (y)(ii) of the
immediately preceding sentence shall not obligate the Company to file an
amendment to the Exchange Offer Registration Statement (or make a filing with
the SEC that would be incorporated by reference into the Exchange Offer
Registration Statement) if, pursuant to Section 2(e), the Company would be
entitled to invoke a Suspension Period and elect not to make such filing under
the circumstances (it being understood and agreed that all references to Shelf
Registration Statement in Section 2(e) shall be construed to include the
Exchange Offer Registration Statement solely for purposes of this sentence). The
Company and the Guarantors shall commence the Exchange Offer promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and use
their commercially reasonable efforts to complete the Exchange Offer not later
than 60 days after such effective date.

 

After the Exchange Offer Registration Statement has been declared effective by
the SEC, the Company and the Guarantors shall commence the Exchange Offer by
mailing or making available the related Prospectus, appropriate letters of
transmittal and other accompanying documents to each Holder stating, in addition
to such other disclosures as are required by applicable law, substantially the
following:

 



5 

 

 

(i)that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

(ii)the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed or made available) (the
“Exchange Dates”);

 

(iii)that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

(iv)that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

 

(v)that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by (A) sending to the institution
and at the address specified in the notice, a facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged or (B) effecting such
withdrawal in compliance with the applicable procedures of the depositary for
the Registrable Securities.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor,
(4) if such Holder is not a broker-dealer, that it is not engaged in, and does
not intend to engage in, the distribution of the Exchange Securities, and (5) if
such Holder is a broker-dealer that will receive Exchange Securities for its own
account in exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, such Holder will deliver a Prospectus
(or, to the extent permitted by law, make available a Prospectus to purchasers)
in connection with any resale of such Exchange Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(I)accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 



6 

 

 

(II)deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder; provided that if
any of the Registrable Securities are in book-entry form, the Company shall, in
cooperation with the Trustee, effect the exchange of Registrable Securities in
accordance with applicable book-entry procedures.

 

The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall use reasonable best
efforts to comply with the applicable requirements of the Securities Act, the
Exchange Act and other applicable laws and regulations in connection with the
Exchange Offer. The Exchange Offer shall not be subject to any conditions, other
than that the Exchange Offer does not violate any applicable law or applicable
interpretations of the Staff and that no action or proceeding has been
instituted or threatened in any court or by or before any governmental agency
relating to the Exchange Offer which, in the Company’s judgment, could
reasonably be expected to impair the Company’s ability to proceed with the
Exchange Offer.

 

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) hereof is not available
or the Exchange Offer may not be completed as soon as practicable after the last
Exchange Date because it would violate any applicable law or applicable
interpretations of the Staff, (ii) the Exchange Offer is not for any other
reason completed by the Target Registration Date or (iii) upon receipt of a
written request (a “Shelf Request”) from any Initial Purchaser representing that
it holds Registrable Securities that are or were ineligible to be exchanged in
the Exchange Offer, the Company and the Guarantors shall use their reasonable
best efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and use commercially reasonable efforts to have such Shelf
Registration Statement become effective; provided that (x) no Holder will be
entitled to have any Registrable Securities included in any Shelf Registration
Statement, or entitled to use the prospectus forming a part of such Shelf
Registration Statement, until such Holder shall have delivered a completed and
signed Notice and Questionnaire and provided such other information regarding
such Holder to the Company as is contemplated by Section 3(b) hereof and, if
necessary, the Shelf Registration Statement has been amended to reflect such
information, and (y) in no event shall the Company or the Guarantors be under
any obligation to file any such Shelf Registration Statement before they are
obligated to file an Exchange Offer Registration Statement pursuant to Section
2(a) hereof.

 

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their reasonable best efforts to file, and
shall use their commercially reasonable efforts to have become effective, both
an Exchange Offer Registration Statement pursuant to Section 2(a) hereof with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
the Initial Purchasers after completion of the Exchange Offer.

 



7 

 

 

The Company and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the date on which the Securities covered thereby cease to be Registrable
Securities (the “Shelf Effectiveness Period”). The Company and the Guarantors
further agree to use their reasonable best efforts to supplement or amend the
Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Participating Holder of Registrable Securities with
respect to information relating to such Holder, and to use their commercially
reasonable efforts to cause any such amendment to become effective, if required,
and such Shelf Registration Statement, Prospectus or Free Writing Prospectus, as
the case may be, to become usable as soon as thereafter practicable. The Company
and the Guarantors agree to furnish to the Participating Holders copies of any
such supplement or amendment promptly after its being used or filed with the
SEC, as reasonably requested by the Participating Holders.

 

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

 

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

 

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 1.00% per annum. A Registration Default ends with respect to
any Security when such Security ceases to be a Registrable Security or, if
earlier, (1) in the case of a Registration Default under clause (i) of the
definition thereof, when the Exchange Offer is completed, (2) in the case of a
Registration Default under clause (ii) or clause (iii) of the definition
thereof, when the Shelf Registration Statement becomes effective, or (3) in the
case of a Registration Default under clause (iv) or clause (v) of the definition
thereof, when the Shelf Registration Statement again becomes effective or the
Prospectus again becomes usable. If at any time more than one Registration
Default has occurred and is continuing, then, until the next date that there is
no Registration Default, the increase in interest rate provided for by this
paragraph shall apply as if there occurred a single Registration Default that
begins on the date that the earliest such Registration Default occurred and ends
on such next date that there is no Registration Default.

 

Notwithstanding anything to the contrary in this Agreement, if the Exchange
Offer is consummated, any Holder who was, at the time the Exchange Offer was
pending and consummated, eligible to exchange, and withdrew or failed to validly
tender its Securities in the Exchange Offer, will not be entitled to receive any
additional interest pursuant to the preceding paragraph, and such Securities
will no longer constitute Registrable Securities hereunder.

 



8 

 

 

(e) The Company and the Guarantors shall be entitled to suspend their obligation
to file any amendment to a Shelf Registration Statement, furnish any supplement
or amendment to a Prospectus included in a Shelf Registration Statement or any
Free Writing Prospectus, make any other filing with the SEC that would be
incorporated by reference into a Shelf Registration Statement, cause a Shelf
Registration Statement to remain effective or the Prospectus or any Free Writing
Prospectus usable or take any similar action (collectively, “Suspension
Actions”), for a reasonable period of time, but not in excess of 60 consecutive
days or more than two times during any 12-month period (each, a “Suspension
Period”), if there is a possible acquisition, disposition or business
combination or other transaction, business development or event involving the
Company, any Guarantor or any of their respective subsidiaries that would
require disclosure to be included or incorporated by reference in the Shelf
Registration Statement or Prospectus (and disclosure would not be required to be
made at such time but for the use of such Shelf Registration Statement or
Prospectus) and the Company determines in the exercise of its reasonable
judgment (and not for the purpose of avoidance of its obligations hereunder)
that such disclosure is not in the best interest of the Company and its
stockholders or would reasonably be expected to adversely affect in any material
respect the Company or its business or the Company’s ability to effect a planned
or proposed acquisition, disposition, business combination or other similar
transaction. Upon the occurrence of any of the conditions described in the
foregoing sentence, the Company shall give prompt notice of the delay or
suspension (but not the basis thereof) to the Participating Holders. Upon the
termination of such condition, the Company shall promptly proceed with all
Suspension Actions that were delayed or suspended and, if required, shall give
prompt notice to the Participating Holders of the cessation of the delay or
suspension (but not the basis thereof). Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to pay additional interest
(and no additional interest shall accrue) pursuant to Section 2(d) in the case
of a Registration Default under clauses (ii)-(v) of the definition thereof
during a Suspension Period, and no such Suspension Period shall count against
the periods and occasions set forth in clauses (iv) and (v) of such definition.

 

(f) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may seek
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.

 

3. Registration Procedures. (a) In connection with their obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall as
promptly as reasonably practicable:

 

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (A) shall be selected by the Company
and the Guarantors, (B) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Participating Holders thereof
and (C) shall comply as to form in all material respects with the requirements
of the applicable form and include or incorporate by reference all financial
statements required by the SEC to be filed therewith; and use their commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective for the applicable period in accordance with Section 2 hereof;

 



9 

 

 

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and use their commercially reasonable efforts to keep each
Prospectus current during the period described in Section 4(a)(3) of and Rule
174 under the Securities Act that is applicable to transactions by brokers or
dealers with respect to the Registrable Securities or Exchange Securities;

 

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain a
copy of any Free Writing Prospectus not required to be filed;

 

(iv) in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto
(other than, unless specifically requested and not publicly available via the
SEC’s EDGAR filing system, any document that amends or supplements any
Prospectus or preliminary prospectus because it is incorporated by reference
therein), as such Participating Holder, counsel or Underwriter may reasonably
request in order to facilitate the sale or other disposition of the Registrable
Securities thereunder; and, subject to Section 3(c) hereof, the Company and the
Guarantors consent to the use of such Prospectus, preliminary prospectus or Free
Writing Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the Participating Holders and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus, preliminary prospectus or Free
Writing Prospectus or any amendment or supplement thereto in accordance with
applicable law;

 

(v) use their commercially reasonable efforts to (1) register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions of the United States as any Participating Holder shall
reasonably request in writing by the time the applicable Registration Statement
becomes effective; (2) cooperate with such Participating Holders in connection
with any filings required to be made with FINRA; and (3) do any and all other
acts and things that may be reasonably necessary or advisable to enable each
Participating Holder to complete the disposition in each such jurisdiction of
the Registrable Securities owned by such Participating Holder; provided that
neither the Company nor any Guarantor shall be required to (A) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (B) file
any general consent to service of process in any such jurisdiction or (C)
subject itself to taxation in any such jurisdiction if it is not already so
subject;

 



10 

 

 

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any U.S. jurisdiction or the initiation of
any proceeding for such purpose, (5) of the happening of any event during the
period a Registration Statement is effective that, in the reasonable judgment of
the Company, makes any statement of a material fact made in such Registration
Statement or the related Prospectus or any Free Writing Prospectus untrue in any
material respect or that requires the making of any changes in such Registration
Statement or Prospectus or any Free Writing Prospectus in order to make the
statements therein not misleading, and (6) of any determination by the Company
or any Guarantor that a post-effective amendment to a Registration Statement or
any amendment or supplement to the Prospectus or any Free Writing Prospectus
would be appropriate;

 

(vii) use their commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, as soon as reasonably
practicable and provide prompt notice to each Holder or Participating Holder of
the withdrawal of any such order or such resolution;

 

(viii) in the case of a Shelf Registration, furnish to each Participating
Holder, without charge, upon request, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested and such documents are not publicly available via the SEC’s EDGAR
filing system);

 

(ix) in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and, in the case of certificated securities, registered in such
names (consistent with the provisions of the Indenture) as such Participating
Holders may reasonably request at least one Business Day prior to the closing of
any sale of Registrable Securities;

 

11 

 



 

(x) upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof,
use their reasonable best efforts to prepare and file with the SEC a supplement
or post-effective amendment to the applicable Exchange Offer Registration
Statement or Shelf Registration Statement or the related Prospectus or any Free
Writing Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus or Free Writing Prospectus, as the case may be, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers known
to the Company (in the case of an Exchange Offer Registration Statement) to
suspend use of the Prospectus or any Free Writing Prospectus (but may exclude
the basis for the suspension) as promptly as practicable after the occurrence of
such an event, and such Participating Holders, such Participating Broker-Dealers
and the Initial Purchasers, as applicable, hereby agree to suspend use of the
Prospectus or any Free Writing Prospectus, as the case may be, until the Company
and the Guarantors have amended or supplemented the Prospectus or the Free
Writing Prospectus, as the case may be, to correct such misstatement or
omission;

 

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement, provide copies of such document to the
Initial Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, to the Participating Holders and their counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Participating Holders or their counsel)
available for discussion of such document; and the Company and the Guarantors
shall not, at any time after initial filing of a Registration Statement, use or
file any Prospectus, any Free Writing Prospectus, any amendment of or supplement
to a Registration Statement or a Prospectus or a Free Writing Prospectus, or any
document that is to be incorporated by reference into a Registration Statement,
a Prospectus or a Free Writing Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the
Participating Holders and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the Participating Holders or
their counsel) shall reasonably object within two Business Days after the
receipt thereof, unless the Company believes in good faith that use or filing of
such Prospectus, Free Writing Prospectus, or any amendment of or supplement to a
Registration Statement, Prospectus or Free Writing Prospectus or any document
that is to be incorporated by reference into a Registration Statement, a
Prospectus or a Free Writing Prospectus is required by applicable law. This
clause (xi) shall not apply to any filing by the Company or the Guarantors of
any Annual Report on Form 10-K, Quarterly Report on Form 10-Q or Current Report
on Form 8-K with respect to matters unrelated to the Exchange Offer or the
Registrable Securities and the offering thereof or exchange therefor;

 



12 

 

 

(xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

 

(xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 

(xiv) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any one firm of attorneys and one firm of accountants designated by a majority
in aggregate principal amount of the Registrable Securities held by the
Participating Holders to be covered by such Shelf Registration and one firm of
attorneys and one firm of accountants designated by such Underwriter, at
reasonable times and in a reasonable manner, all pertinent financial and other
records, documents and properties of the Company and its subsidiaries reasonably
requested by any such Inspector, Underwriter, attorney or accountant, and cause
the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided that, if any such information is identified by the Company
or any Guarantor as being confidential or proprietary, each Person receiving
such information shall take such actions as are reasonably necessary to protect
the confidentiality of such information to the extent such action is otherwise
not inconsistent with, an impairment of or in derogation of the rights and
interests of any Inspector, Holder or Underwriter;

 

(xv) in the case of a Shelf Registration, use their commercially reasonable
efforts to cause all Registrable Securities covered thereby to be listed on any
securities exchange or any automated quotation system on which similar debt
securities issued or guaranteed by the Company or any Guarantor are then listed
if requested by Holders of a majority of the aggregate principal amount of such
Registrable Securities, to the extent such Registrable Securities satisfy
applicable listing requirements;

 

(xvi) if reasonably requested by any Participating Holder, promptly include in a
Prospectus supplement or post-effective amendment such information with respect
to such Participating Holder as such Participating Holder reasonably requests to
be included therein, based on a reasonable belief that such information is
required to be included therein or is necessary to make the information about
such Participating Holder therein not misleading, and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
reasonably practicable after the Company has received notification of the
matters to be so included in such filing;

 



13 

 

 

(xvii) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Participating Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in connection with any such
Underwritten Offering, (1) to the extent possible, make such representations and
warranties to the Underwriters of such Registrable Securities with respect to
the business of the Company and its subsidiaries and the Registration Statement,
Prospectus, any Free Writing Prospectus and documents incorporated by reference
or deemed incorporated by reference, if any, in each case, in form, substance
and scope as are customarily made by issuers to underwriters in underwritten
offerings and consistent with the applicable representations and warranties in
the Purchase Agreement and confirm the same if and when requested; provided that
the Participating Holders’ representations and warranties shall be of the
substance and scope as are customarily made by selling securityholders to
underwriters and issuers in underwritten offerings, (2) use commercially
reasonable efforts to obtain opinions of counsel to the Company and the
Guarantors (which opinions, in form, scope and substance, shall be reasonably
satisfactory to such Underwriters and their respective counsel) addressed to
each Underwriter of Registrable Securities, covering the matters customarily
covered in opinions requested in underwritten offerings and consistent with the
opinions delivered pursuant to the Purchase Agreement; provided that, if
required by the Underwriter, counsel for the Participating Holders shall provide
an opinion to the Underwriter covering the matters customarily covered in
opinions requested from selling securityholders by underwriters in underwritten
offerings, (3) use commercially reasonable efforts to obtain “comfort” letters
from the independent registered public accountants of the Company and the
Guarantors (and, if necessary, any other registered public accountant of any
subsidiary of the Company or any Guarantor, or of any business acquired by the
Company or any Guarantor for which financial statements and financial data are
or are required to be included in the Registration Statement) addressed to each
Participating Holder (to the extent permitted by applicable professional
standards) and Underwriter of Registrable Securities, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings, including but not limited to
financial information contained in any preliminary prospectus, Prospectus or
Free Writing Prospectus, and (4) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority in aggregate principal
amount of the Registrable Securities being sold or by the Underwriters, and
which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Company and the
Guarantors made pursuant to clause (1) above and to evidence compliance with any
customary conditions contained in an underwriting agreement; and

 

(xviii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart to the Initial
Purchasers no later than five Business Days following the execution thereof.

 

(b) In the case of a Shelf Registration Statement, the Company may require, as a
condition to including a Holder’s Registrable Securities in such Shelf
Registration Statement, such Holder of Registrable Securities to furnish to the
Company a Notice and Questionnaire and such other information regarding such
Holder and the proposed disposition by such Holder of such Registrable
Securities as the Company and the Guarantors may from time to time reasonably
request in writing. Each Participating Holder of Registrable Securities as to
which any Shelf Registration is being effected agrees to furnish promptly to the
Company all information about such Holder required to be disclosed so that the
information about such Holder disclosed by the Company in a Shelf Registration
Statement is not materially misleading and does not omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made.

 



14 

 

 

(c) Each Participating Holder and Participating Broker Dealer agrees that, upon
receipt of any notice from the Company and the Guarantors of the happening of
any event of the kind described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5)
hereof, such Participating Holder or Participating Broker-Dealer, as the case
may be, will forthwith discontinue disposition of Registrable Securities
pursuant to the Shelf Registration Statement or the Exchange Offer Registration
Statement, respectively, until such Participating Holder’s or Participating
Broker Dealer’s receipt of the copies of the supplemented or amended Prospectus
and any Free Writing Prospectus contemplated by Section 3(a)(x) hereof and, if
so directed by the Company and the Guarantors, such Participating Holder or
Participating Broker Dealer, as the case may be, will deliver to the Company and
the Guarantors all copies in its possession, other than permanent file copies
then in such Participating Holder’s or Participating Broker Dealer’s possession,
of the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

(d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement in
accordance with Section 3(c), the Company and the Guarantors shall extend the
period during which such Registration Statement shall be maintained effective
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of such notice to and including the date when
the Holders of such Registrable Securities shall have received copies of the
supplemented or amended Prospectus or any Free Writing Prospectus necessary to
resume such dispositions or notice that such supplement or amendment is not
necessary; provided that, in the case where such suspension is solely a result
of the Company’s compliance with Section 3(a)(xvi) hereof, no such extension
shall be required and the Company shall not be obligated to pay additional
interest (and no additional interest shall accrue) pursuant to Section 2(d)
during such suspension period . For the avoidance of doubt, any such suspension
shall not relieve the Company of its obligation to pay additional interest, if
any, required by Section 2(d) hereof.

 

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering, subject in each case to consent by the Company (which shall not be
unreasonably withheld or delayed so long as such bank or manager is nationally
recognized as an underwriter of debt securities offerings).

 

(f) No Holder of Registrable Securities may participate in any Underwritten
Offering hereunder unless such Holder (i) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 



15 

 

 

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement to include the
necessary plan of distribution and related disclosure for a period of up to 180
days after the last Exchange Date (as such period may be extended pursuant to
Section 3(d) hereof), in order to expedite or facilitate the disposition of any
Exchange Securities by Participating Broker-Dealers consistent with the
positions of the Staff recited in Section 4(a) above. The Company and the
Guarantors further agree that Participating Broker-Dealers shall be authorized
to deliver such Prospectus (or, to the extent permitted by law, make available)
during such period in connection with the resales contemplated by this
Section 4.

 

(c) The Initial Purchasers shall have no liability to the Company, any Guarantor
or any Holder with respect to any request that they may make pursuant to
Section 4(b) hereof.

 

5. Indemnification and Contribution. (a) The Company and each Guarantor, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser and
each Holder, their respective affiliates, directors and officers and each
Person, if any, who controls any Initial Purchaser or any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any Free Writing
Prospectus or any “issuer information” (“Issuer Information”) filed or required
to be filed pursuant to Rule 433(d) under the Securities Act, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information furnished to the Company in writing through the
Representatives or any selling Holder, respectively, expressly for use therein.
In connection with any Underwritten Offering permitted by Section 3, the Company
and the Guarantors, jointly and severally, will also indemnify the Underwriters,
if any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

 



16 

 

 

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information furnished to the Company in writing
by such Holder expressly for use in any Registration Statement, any Prospectus
and any Free Writing Prospectus.

 

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure. If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded based on the advice of outside counsel that
there are legal defenses available to it that may be different from or in
addition to those available to the Indemnifying Person; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Person and the Indemnified Person and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm (x) for any Initial Purchaser, its affiliates,
directors and officers and any control Persons of such Initial Purchaser shall
be designated in writing by the Representatives, (y) for any Holder, its
directors and officers and any control Persons of such Holder shall be
designated in writing by the Holders of a majority of the aggregate principal
amount of outstanding Registrable Securities and (z) in all other cases shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by the Indemnifying Person of such
request, (ii) the Indemnifying Person shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(iii) the Indemnifying Person shall not have reimbursed the Indemnified Person
in accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (A) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 



17 

 

 

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors, on the one hand, and the Holders, on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. 



 

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating,
preparing or defending against any such action or claim. Notwithstanding the
provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

 

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

 

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors, (iii)
acceptance of any of the Exchange Securities and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.

 

6. General.

 

(a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with the rights granted to the holders of any other outstanding
securities issued or guaranteed by the Company or any Guarantor under any other
agreement and (ii) neither the Company nor any Guarantor has entered into, or on
or after the date of this Agreement will enter into, any agreement that
conflicts with the rights granted to the Holders of Registrable Securities in,
or the other provisions of, this Agreement.

 



18 

 

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto. Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 6(b), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder. Each Holder may waive compliance with respect to any obligation of the
Company or any Guarantor under this Agreement as it may apply or be enforced by
such particular Holder.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, facsimile, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
three Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if faxed; and on the next Business Day if
timely delivered to an air courier guaranteeing overnight delivery. Copies of
all such notices, demands or other communications shall be concurrently
delivered by the Person giving the same to the Trustee, at the address specified
in the Indenture.

 

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

 



19 

 

 

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

 

(h) Governing Law. This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

(i) Waiver of Jury Trial. The Company and the Guarantors hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantors and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

(k) Majority of Holders. Whenever an action or determination under this
Agreement requires the consent or approval of the Holders of a majority of the
aggregate principal amount of the applicable Registrable Securities, in
determining such majority, (i) any Registrable Securities owned directly or
indirectly by the Company or any of its affiliates shall not be counted and (ii)
if the Company shall issue any additional Securities under the Indenture prior
to consummation of the Exchange Offer or, if applicable, the effectiveness of
any Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class.

 

 

 

 

 

[Signature Page Follows]

 

20 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



 

  Beacon Roofing Supply, Inc.       By:  /s/ Joseph M. Nowicki   Name:   Joseph
M. Nowicki     Title: Executive Vice President, Chief Financial Officer and
Treasurer

  



  INITIAL GUARANTORS:       BEACON SALES ACQUISITION, INC.       By:  /s/ Joseph
M. Nowicki   Name:   Joseph M. Nowicki   Title:   Executive Vice President,
Chief Financial Officer and Treasurer

  

 

  BEACON LEADERSHIP ACQUISITION II, LLC       By:  /s/ Joseph M. Nowicki  
Name:   Joseph M. Nowicki   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 





 

 

 

[Registration Rights Agreement]

 

 



 

 

 

Confirmed and accepted as of the date first above written:


 

 



WELLS FARGO SECURITIES, LLC                   For itself and on behalf of the
Initial Purchasers                   By /s/ Jeffrey M. Foley          
Authorized Signatory                        

  

 

CITIGROUP GLOBAL MARKETS INC.                   For itself and on behalf of the
Initial Purchasers                   By /s/ Monique Renta             Authorized
Signatory                        



 

 

 

 

 

 

[Registration Rights Agreement]



 

Schedule 1

 

Initial Guarantors

 

 

Beacon Sales Acquisition, Inc.



Beacon Leadership Acquisition II, LLC

 



 

Annex A

 

Counterpart to Registration Rights Agreement

 

Each of the undersigned hereby absolutely, unconditionally and irrevocably
agrees as a Guarantor (as defined in the Registration Rights Agreement, dated as
of October 1, 2015, by and among Beacon Roofing Supply, Inc., a Delaware
corporation, the guarantors party thereto, and Wells Fargo Securities, LLC and
Citigroup Global Markets Inc., as Representatives of the other Initial
Purchasers) to be bound by the terms and provisions of such Registration Rights
Agreement applicable to a Guarantor as specified therein.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
_______________, 2015.

 

 



  [GUARANTORS]       By:         Name:
Title:      

 

 





 